Citation Nr: 0621739	
Decision Date: 07/24/06    Archive Date: 08/10/06	

DOCKET NO.  04-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran had active service from December 1997 to 
December 2000.  


FINDINGS OF FACT

1.  The veteran has completed four years of college, has 
occupational experience as a security screener and last 
worked in August 2002.  

2.  Service connection has been established for a posterior 
broad-based bulging disc at L4-L5, evaluated as 20 percent 
disabling; for chronic left thigh pain, status post fracture 
of the femur and intramedullary rodding with shortening of 
the left lower extremity, evaluated as 10 percent disabling; 
for left L4 radiculopathy, evaluated as 10 percent disabling; 
for lumbosacral radiculopathy of the right lower extremity, 
evaluated as noncompensably disabling; and for a surgical 
scar of the left hip, evaluated as noncompensably disabling, 
for a combined schedular evaluation of 40 percent.  

3.  The veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude the 
performance of all types of substantially gainful employment.  






CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.1-4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2003  While this notice does not 
provide any information concerning the effective date that 
could be assigned should a total rating based on 
unemployability be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's 
decision, the veteran is not prejudiced by the failure to 
provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that his service-connected 
disabilities are of such a nature and severity that he is 
unable to obtain or maintain substantially gainful 
employment.  Applicable law provides that a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
However, it is the established policy of the VA that all 
veterans who are unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

The disabilities the veteran contends render him unemployable 
consist of a lumbar spine disability, evaluated as 20 percent 
disabling; a disability of his left femur, evaluated as 
10 percent disabling; a neurological disability of his left 
leg associated with the service-connected back disability, 
evaluated as 10 percent disabling; a neurological disability 
of the right lower extremity also associated with the 
service-connected back disability, evaluated as 
noncompensably disabling; and a surgical scar of the left 
hip, evaluated as noncompensably disabling.  The combined 
schedular evaluation for these disabilities is 40 percent.  

Based on the evaluations assigned for these disabilities, it 
is clear that the veteran does not meet the percentage 
requirements for consideration of a total evaluation under 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities are rated less than 100 percent disabling, and 
the combined evaluation for the veteran's multiple 
service-connected disabilities is 40 percent, less than the 
combined rating of 70 percent or more contemplated under 
38 C.F.R. § 4.16(a).  The veteran has not made any 
contentions or expressed any disagreement with the 
evaluations assigned for his individual disabilities, and the 
evidence does not disclose that those disabilities are 
inappropriately or incorrectly evaluated.  As such, the 
veteran is not entitled to a total evaluation based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(a).  

The medical evidence does not demonstrate that the veteran is 
unable to obtain or maintain substantially gainful employment 
due solely to his service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  In this regard, there is no medical opinion of 
record which suggests that the veteran is totally disabled 
due to his service-connected disabilities.  

Noteworthy is a September 2004 VA psychiatric progress report 
in which the veteran reported that he had been unable to work 
and complained of being discriminated against due to his 
medical condition by the Postal Service and other agencies he 
went to in an attempt to obtain employment.  However, an 
August 2004 letter from the United States Postal Service 
indicated that the veteran was found to be medically 
unsuitable for the position he had applied for and that his 
disabilities were not compatible with the strenuous activity 
required for the position.  

In the veteran's application for a total disability 
evaluation, he reported that he worked full time until August 
2002 and that he became too disabled to work as of that date.  
At the time of a September 2003 VA examination, the veteran 
reported that he had been unemployed since that date and that 
he had previously worked at the airport but was laid off.  
Also at the time of that examination, the veteran indicated 
that he was fully independent in all his activities of daily 
living, self-care and mobility, including ambulation.  

Therefore, while the veteran's service-connected disabilities 
may limit him in the performance of strenuous types of 
employment, given that he has completed four years of 
college, he is not shown to be unable to secure or follow a 
substantially gainful occupation by reason of his 
service-connected disabilities in light of the severity of 
those disabilities, his employment history and educational 
and vocational attainment.  Therefore, a total evaluation 
based on individual unemployability is not warranted.  


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


